Opinión concurrente con la sentencia, del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 18 de octubre de 1977
Al igual que la mayoría no considero libelosa la noticia inserta en el periódico El Mundo referente al parentesco del director de orquesta Pepito Torres con un individuo arres-tado por infracción de la Ley de Sustancias Controladas.
Mas difiero fundamentalmente de su razón de decidir atada sin necesidad a precedentes foráneos y a doctrinas ex-trañas a nuestra cultura y contrarias a preceptos terminan-tes de nuestra Constitución y leyes. (1) Al amparo de ellas *429ha disfrutado la prensa del país de inigualable libertad y se ha elaborado una doctrina jurisprudencial fundada en el privilegio restringido y presunción de malicia que ha servido bien al ideal de armónica coexistencia entre la libertad de prensa y la preservación del honor y la reputación personal. Véanse anotaciones bajo 32 L.P.R.A. sees. 3141-3149. De ello dan testimonio las reiteradas declaraciones de la S.I.P. y demás congresos de periodistas que año tras año, invaria-blemente, destacan a Puerto Rico como uno de los pocos pueblos del mundo en que la libertad de prensa alcanza su pleni-tud. La opinión sin decirlo intenta desmantelar y arrumbar el valioso acervo de jurisprudencia patria, revocando de paso sus más recientes expresiones que son Cortés Portalatín v. Hau Colón, 103 D.P.R. 734 (1975), y Chico v. Editorial Ponce, Inc., 101 D.P.R. 759 (1973). Constituyen vibrantes voces de nuestra doctrina histórica la declaración del Juez MacLeary: “[E]s la libertad de prensa y no la licencia desen-frenada lo que se intenta proteger por esta disposición de la Constitución.” en Ex Parte Bird, 5 D.P.R. 247, 252; y el siguiente fundamento de decisión en In Re Balbás, 16 D.P.R. 109, 113: “. . . [E]s indiscutible el derecho que tiene el perio-dista para censurar los actos públicos y oficiales de toda autoridad o funcionario, así como el de criticar y discutir razonadamente todas las resoluciones de cualquier tribunal de justicia por alto que éste sea después de terminado el juicio o procedimiento, pero sin infringir con las palabras y *430conceptos estampados en el periódico las leyes penales a las que está sometido como otro ciudadano cualquiera que tenga libres y sanas sus facultades mentales.”
No se justifica descartar el Derecho patrio en pro de deci-siones pragmáticas de tribunales norteamericanos en un campo que se halla en estado fluido, con vaivenes mercuriales. El propio Tribunal Supremo de los Estados Unidos, recono-ciendo la variedad de conceptos morales aún dentro de los estados federados, ha dejado en manos de la Asamblea Legis-lativa estatal la formulación de política respecto a las dis-tintas expresiones pornográficas. Miller v. California, 413 U.S. 15 (1973); Hamling v. United States, 418 U.S. 87 (1974). No veo razón para que Puerto Rico no tenga la misma autonomía para trazar su propia línea entre perio-dismo y difamación. La diversidad de estados y comunidades es una de las fuentes de creatividad en el derecho constitu-cional americano de nuestros días. Desoyendo la apertura del Tribunal Supremo nacional que alienta la expresión na-tiva en materia de ética, tradición y moral públicas, no hemos podido superar la rutina de adhesión.
La eliminación de la presunción de malicia en el libelo per se (Art. 5 de la Ley) tiene proporciones de desastre en términos de civilización. Bajo la doctrina que acoge la otra expresión concurrente precariamente sostenida en Gertz v. Welch, (2) 418 U.S. 323 (1974); 41 L.Ed. 2d 789, un hombre honrado calificado de ladrón por un periódico vendría obligado a probar su honradez, entre otras cosas, e igual cuesta pro-cesal tendría que repechar una mujer honesta que ve su honor enredado en titulares.
Este Tribunal responde esencialmente a los valores pre-*431servados y enaltecidos en nuestra propia legislación. A las fuentes extrañas se acude para tomar de ellas lo bueno que pueda integrarse a nuestro Derecho sin el trauma de un tras-plante que el organismo rechaza. ¿O es que regresamos a la euforia innovadora a ultranza, descartando la tradición jurí-dica por el último eco de Idaho, Utah o California?
Los hechos de este caso son de solución simple. La de-manda no pasa la prueba de suficiencia y el auto fue indebi-damente expedido. Ha sido innecesaria esta incursión en los difusos predios del Norte al punto de inyectar “el costo en términos de dinero” (pág. 425, ponencia) como uno de los factores atenuantes de responsabilidad en libelo. La prensa que honra sus credenciales constitucionales respetando dere-chos humanos de igual jerarquía, se ha sentido libre y en salud hasta ahora en nuestro país, sin la ortopedia de Gertz y sus antepasados inmediatos que en gesto oficioso le ofrece ahora el inocuo voto mayoritario, y que en resultado final abriría puertas al abuso del derecho en la desigual confron-tación entre el periódico y la persona que difiere de sus puntos de vista, o que es tema de sus columnas.
Creo que este Tribunal ha debido formular, y en gran medida ratificar, su doctrina autóctona en torno a los funda-mentales derechos de libertad de expresión y protección del honor y la vida íntima, de la que dolorosamente se aparta el voto concurrente del Juez Torres Rigual. La desviación ni siquiera se justifica ante los ojos de aquellos que anteponen la libertad de palabra al derecho de privacidad y esencial dignidad humana, toda vez que con los hechos que este caso presenta, no había necesidad de renegar de nuestra doctrina para absolver al periódico. Al tomar este curso la mayoría, aun cuando académica, transgrede su propia norma en cuanto a que los tribunales deben evitar cuestiones constitucionales si el caso puede ser resuelto por otros motivos. Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971), principio que adoptamos persuadidos por la juridicidad de Ashwander v. Tenn. Valley *432Authority, 297 U.S. 288, 346-347 (1936), en E.L.A. v. Aguayo, 80 D.P.R. 552, 595-596 (1958), seguido por Suárez Sánchez v. Tribunal Superior, 92 D.P.R. 507 (1965). Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Martínez Rodríguez v. Jefe Penitenciaría, 92 D.P.R. 629, 642 (1965).
Hubiese confirmado la sentencia del Tribunal Superior desestimando el recurso indebidamente expedido, sin mayor expresión.

(1) Art. II, Sec. 1. — La dignidad del ser humano es inviolable. Consti-tución.
Art. II, Sec. 8. — Toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar. Constitución.
Art. 118, Código Penal (1974)
“Toda persona que maliciosamente a través de cualquier medio, o de cualquier modo, públicamente deshonrare, o desacreditare, o imputare la comisión de hecho constitutivo de delito o impugnare la honradez, integri-dad, virtud o buena fama de cualquier persona natural o jurídica, o deni-graré la memoria de un difunto, será sancionada con pena de reclusión por un término que no excederá de seis meses o multa que no excederá de qui-nientos dólares, o ambas penas a discreción del Tribunal.” 33 L.P.R.A. see. 4101.
Art. 2, Ley de Libelo y Calumnia de 1902
“Se entiende por libelo la difamación maliciosa que públicamente se hace en contra de una persona, por escrito, impreso, signo, retrato, figura, efigie u otro medio mecánico de publicación, tendente a exponer a dicha persona al odio del pueblo o a su desprecio, o a privarle del beneficio de la confianza pública y trato social, o a perjudicarle en sus negocios; o de *429otro modo desacreditarle, menospreciarle, o deshonrarle, o cualquiera difa-mación maliciosa publicada, como antes se ha dicho, con la intención de denigrar o deprimir la memoria de un muerto y desacreditar o provocar los parientes y amigos sobrevivientes.” 82 L.P.E.A. see. 3142.
Art. 5, Ley de Libelo y Calumnia de 1902
“Se presumirá que existe malicia en cualquier comunicación o escrito infamatorio o calumnioso que se dirija a otra persona que no sea un pa-riente dentro del tercer grado, o a una persona a quien el autor tenga bajo su tutela, o cuando dicha comunicación se cruce entre personas que tengan negocios en sociedad, u otra asociación semejante.” 32 L.P.E.A. see. 3145.


(2) Gertz es una decisión por mayoría de 5 a 4 con el Juez Blackmun uniéndose a la mayoría “because his vote was needed to create a majority.”
El Juez Presidente, uno de 4 disidentes, dijo, “that he would prefer the area of the defamation law with respect to private citizens to evolve as it has up to now, rather than embark on a new doctrine without jurisprudential ancestry.”